FILED
                                                                     FEBRUARY 21, 2019
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 35918-2-III
                     Respondent,               )
                                               )
       v.                                      )
                                               )
CORY EVANS,                                    )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       FEARING, J. —Cory Evans appeals his conviction for possession of a stolen

vehicle. He contends the evidence was insufficient to support the conviction. We affirm

the conviction, but remand for the trial court to strike two court costs.

                                           FACTS

       This appeal concerns a stolen 2009 Kawasaki 250 motorcycle. John Richardson, a

resident of Aberdeen, was the registered owner of the motorcycle. Richardson’s son,

who lived in Spokane, used the cycle to commute to school. Richardson paid $4,500 for

the motorcycle in 2010. Richardson valued the motorcycle at $3446 when it was stolen,

but he testified the motorcycle’s condition was “like new” with all original factory parts.

Richardson never gave defendant Cory Evans permission to possess the motorcycle.

       On the morning of April 28, 2017, uniformed Spokane Police Department
No. 35918-2-III
State v. Evans


Sergeant Kurt Vigesaa patrolled near Pacific and Ralph when he observed a helmeted

individual sitting at the side of the road on a parked motorcycle with no license plate.

This sight drew Vigesaa’s attention because he knew that stolen motorcycles often

display no license plates. He made a U-turn, fully activated the emergency lights on his

gray Dodge Charger patrol vehicle, and stopped seven to ten feet in front of the

motorcycle. The rider, later determined to be Cory Evans, started the motorcycle engine

and attempted to evade the officer by driving around the patrol car. Evans and the

motorcycle fell to the ground. Sergeant Vigesaa exited his patrol vehicle, stood face-to-

face with Evans, and pushed him away from the motorcycle. Evans fled across an empty

field. Sergeant Vigesaa gave chase on foot and apprehended Evans near a restaurant.

       Sergeant Kurt Vigesaa administered Miranda warnings to Cory Evans. Evans

agreed to answer questions. According to the Vigesaa, Evans declared that he purchased

the motorcycle from a friend for $100 two to three weeks earlier. He conceded he lacked

paperwork for the purchase. When Sergeant Vigesaa asked if the motorcycle could be

stolen, Evans responded that it “could be stolen because he bought it so cheap.” Report

of Proceedings (RP) (January 9, 2018) at 70. Evans refused to name the friend who sold

the motorcycle to him. A vehicle identification number check confirmed the motorcycle

was reported stolen. The motorcycle was John Richardson’s 2009 Kawasaki 250

motorcycle.

       According to Cory Evans, the motorcycle sat in pieces when he purchased it for

                                             2
No. 35918-2-III
State v. Evans


$500, a few weeks before encountering Sergeant Kurt Vigesaa. He deemed $500 to be a

“decent price” and he hoped to restore the motorcycle. RP at 87. He performed

considerable work in reassembling the motorcycle to make it operable again, including

replacing the ignition.

       John Richardson viewed the motorcycle after its recovery. Richardson observed

that the ignition switch and ignition holder had been removed, the original headlights

were missing, the gas cap had been damaged so that it no longer required a key to open,

and there were visible grind and cut marks on the bike. He estimated the total damage to

the motorcycle of approximately $600.

                                       PROCEDURE

       The State of Washington charged Cory Evans with possession of a stolen vehicle.

The prosecution proceeded to a jury trial.

       During trial, Cory Evans testified that he ran from Sergeant Kurt Vigesaa on April

28 because he did not know Vigesaa to be a police officer and thought Vigesaa attempted

to strike him with a car. He explained:

               A gray Dodge Charger came driving at me and it looked like he was
       trying to hit me so I tried to start the bike and get around it and he tried to
       run me off the road. Then someone jumped out of the vehicle, shoved me,
       and then started chasing me so I ran.

RP at 90. He averred that he finally stopped running when his pursuer yelled “police.”

       During trial, Cory Evans further testified that he told Sergeant Kurt Vigesaa he


                                              3
No. 35918-2-III
State v. Evans


paid $500 for the motorcycle and that he possessed a bill of sale. Evans denied that he

told Vigesaa the bike was stolen. He also denied telling the officer that he paid $100 for

the motorcycle. Evans testified that he purchased the motorcycle from an acquaintance,

Darryl Carrillo.

       The jury found Cory Evans guilty as charged. The trial court imposed a 57-month

standard range sentence. The court also imposed $800 in legal financial obligations

comprised of a $200 criminal filing fee, a $500 victim assessment, and a $100

deoxyribonucleic acid (DNA) collection fee.

                                         ANALYSIS

       On appeal, Cory Evans contends the evidence was insufficient to support his

conviction for possession of a stolen vehicle. He argues the State failed to prove the

essential element that he knew the motorcycle was stolen.

       Evidence is sufficient to support a conviction if, viewed in the light most favorable

to the State, it permits any rational trier of fact to find the essential elements of the crime

beyond a reasonable doubt. State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628 (1980). A

claim of insufficiency admits the truth of the State’s evidence and all reasonable

inferences that a trier of fact can draw from the evidence. State v. Salinas, 119 Wn.2d

192, 201, 829 P.2d 1068 (1992). Circumstantial evidence and direct evidence are equally

reliable. State v. Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980). We defer to the

trier of fact on issues of conflicting testimony, credibility of witnesses, and the

                                               4
No. 35918-2-III
State v. Evans


persuasiveness of the evidence. State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850

(1990).

       “A person is guilty of possession of a stolen vehicle if he or she possess

[possesses] a stolen motor vehicle.” RCW 9A.56.068(1) (alteration in original).

Possessing a stolen vehicle is defined as “knowingly to receive, retain, possess, conceal,

or dispose of stolen property knowing that it has been stolen and to withhold or

appropriate the same to the use of any person other than the true owner.” RCW

9A.56.140(1). Thus, the State must prove the defendant acted with knowledge that the

motor vehicle had been stolen. See State v. Porter, 186 Wn.2d 85, 90, 375 P.3d 664

(2016).

       The court instructed Mr. Evans’s jury in accordance with the above principles.

The court also gave the following instruction defining knowledge:

               A person knows or acts knowingly or with knowledge with respect
       to a fact or circumstance when he or she is aware of that fact or
       circumstance. It is not necessary that the person know that the fact or
       circumstances is defined by law as being unlawful or an element of a crime.
               If a person has information that would lead a reasonable person in
       the same situation to believe that a fact exists, the jury is permitted but not
       required to find that he or she acted with knowledge of that fact.
               When acting knowingly as to a particular fact is required to establish
       an element of a crime, the element is also established if a person acts
       intentionally as to that fact.

Clerk’s Papers (CP) at 78.

       In contending the evidence was insufficient to prove he knew the motorcycle was



                                             5
No. 35918-2-III
State v. Evans


stolen, Cory Evans argues that, even if the motorcycle was missing a license plate and

title and was significantly damaged, and even if he told Sergeant Kurt Vigesaa that the

motorcycle could have been stolen, this acknowledgment does not mean he actually knew

the cycle was stolen. He emphasizes his testimony that he purchased the motorcycle to

repair it and did not think it could be stolen. He highlights his explanation at trial that the

bike sat in pieces, he concluded he could repair it, he paid $500 for it, and the price was

“decent.” He refers to the knowledge instruction under which the jury was “permitted

but not required to find” that he acted with information that would lead a reasonable

person in the same situation to believe the motorcycle was stolen. Under the

circumstances, he concludes the State presented no evidence from which the jury could

determine beyond a reasonable doubt that he knew the motorcycle was stolen. We

disagree.

       Mere possession of stolen property is insufficient to support a conviction for

possession of a stolen vehicle under RCW 9A.56.068. State v. Couet, 71 Wn.2d 773,

775, 430 P.2d 974 (1967). But possession of recently stolen property combined with

“slight corroborative evidence of other inculpatory circumstances tending to support guilt

will sustain a conviction for possession of stolen property.” State v. Portee, 25 Wn.2d

246, 252, 170 P.2d 326 (1946). Such corroborative evidence may include a false or

improbable explanation of possession, flight, or the presence of the accused near the

scene of the crime. State v. Q.D., 102 Wn.2d 19, 28, 685 P.2d 557 (1984); State v.

                                               6
No. 35918-2-III
State v. Evans


Womble, 93 Wn. App. 599, 604, 969 P.2d 1097 (1999) (absence of a plausible

explanation is a corroborating circumstance); State v. Hudson, 56 Wn. App. 490, 495,

784 P.2d 533 (1990) (flight from the police is a sufficient corroborating circumstance).

Purchasing the stolen property at an unreasonably low price may also be a corroborating

circumstance. State v. Smyth, 7 Wn. App. 50, 53, 499 P.2d 63 (1972).

       The State’s evidence showed that Cory Evans possessed the stolen motorcycle

without the owner John Richardson’s permission. Evans first attempted to evade and

later fled from Sergeant Kurt Vigesaa, who was in uniform with his patrol car’s

emergency lights fully activated. Evans stopped running from the officer when he

became too winded to continue. He told the officer he thought the motorcycle could be

stolen because he purchased it at the “cheap” price of $100, a deep discount from its

$3446 value. He refused to divulge the seller’s name to Sergeant Vigesaa. The

motorcycle had no license plate or ownership paperwork and no temporary registration

for the vehicle. The motorcycle’s factory ignition was missing and the locking gas cap

altered so the original key was no longer required to access the fuel tank and drive the

vehicle. In these circumstances, the evidence sufficed for the jury to reasonably infer that

Evans acted with knowledge that the motorcycle in his possession was stolen.

       The jury could reject, as incredible or implausible, Cory Evans’ explanations as to

why he fled from the police officer and the circumstances of his claimed lawful purchase

of the damaged and disassembled motorcycle for $500. We do not disturb the jury’s

                                             7
No. 35918-2-III
State v. Evans


credibility determinations on appeal. State v. Camarillo, 115 Wn.2d at 71.

             STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW

       Cory Evans raises two issues in a statement of additional grounds for review.

First, he states that his first attorney, whom the court removed from the case due to

ineffective assistance, possessed the original bill of sale but gave his new attorney only

an inadmissible photocopy. He suggests he was prejudiced by the failure to have the

original available as defense evidence. But Evans does not include the purported original

bill of sale or its photocopy in our record. He does not support his factual assertions to

any section of the record. Evans’s proper remedy in this circumstance is to bring a

personal restraint petition with evidence to support the claim. State v. Turner, 167 Wn.

App. 871, 881, 275 P.3d 356 (2012).

       Second, Cory Evans states his trial counsel missed all pretrial hearings and the

court started the trial before he (Evans) had a chance to review the case. He argues these

irregularities violated due process. Nevertheless, his assertions find no support in the

record. We therefore decline further review. RAP 10.10(c).

           MOTION TO STRIKE CRIMINAL FILING FEE AND DNA FEE

       Citing State v. Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018), Cory Evans moves

to strike the $200 criminal filing fee and the $100 DNA collection fee imposed by the

trial court at sentencing. House Bill 1783, which became effective June 7, 2018,

prohibits trial courts from imposing certain legal financial obligations on defendants who

                                             8
No. 35918-2-III
State v. Evans


are indigent at the time of sentencing. LAWS OF 2018, ch. 269, § 6(3). Ramirez held that

the amendment applies prospectively and is applicable to cases pending on direct review

and not final when the amendment was enacted. Ramirez, 191 Wn.2d at 747. Among the

changes was an amendment to former RCW 36.18.020(2)(h) to prohibit the imposition of

the $200 criminal filing fee on indigent defendants, and an amendment to former RCW

43.43.7541 to make the DNA database fee no longer mandatory if the State has

previously collected the offender’s DNA as a result of a prior conviction. LAWS OF 2018,

ch. 269, §§ 17(2)(h), 18.

       Cory Evans’ motion is controlled by Ramirez. He was indigent at the time of

sentencing and remains indigent on appeal. His lengthy felony conviction record

indicates a DNA fee has previously been collected. Accordingly, we grant Evans’

motion and direct the trial court to strike the $200 filing fee and $100 DNA fee from the

judgment and sentence.

                                  APPELLATE COSTS

       Cory Evans objects to the imposition of appellate costs under RAP 14.2 should the

State prevail on appeal. Evans submitted a declaration supporting his continued

indigence. The State does not question the accuracy of his information or claim any

change in circumstances. Accordingly, we grant Evans’ request to deny appellate costs

to the State.




                                            9
No. 35918-2-111
State v. Evans


                                     CONCLUSION

       We affirm Cory Evans' conviction. We remand the case for the trial court to

strike the $200 filing fee and $100 DNA collection fee. Evans need not be present in

court at any hearing conducted to strike the two legal financial obligations. We deny the

State costs on appeal.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                            10